Citation Nr: 1745687	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-54 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952. 


This appeal is before the Board of Veterans' Appeals (Board) from a 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c)(2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss was manifested by no more than auditory acuity level V in the left ear, and auditory acuity level VI in the right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss is more severe than is contemplated by the current rating.  The Veteran's service-connected bilateral hearing loss is rated as 20 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Here, the Veteran's hearing loss meets the exceptional standard, thus both charts will be used.

Turning to the evidence of record, on May 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
75
80
LEFT
30
55
60
70
80

The pure tone threshold average in the right ear was 69 and 66 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  Under Table VI, the Veteran's right ear meets auditory acuity level III and his left ear meets auditory acuity level III.  However, under Table VII, that impairment is rated at 0 percent.  Under Table VIA, the auditory acuity level of both ears is a V, which, under Table VII, is rated as 20 percent disabling, the Veteran's current rating.

On June 2017 VA examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
65
75
85
LEFT
50
60
60
75
80
	
The pure tone threshold average in the right ear was 73 and 69 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.  Under Table VI, the Veteran's right ear meets auditory acuity level VI and his left ear meets auditory acuity level IV.  However, under Table VII, that impairment is rated at 20 percent.  Under Table VIA, the auditory acuity level of the right ear is VI and V for the left ear, which, under Table VII, is also rated as 20 percent disabling.

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA reports of record, as a whole, reflect the Veteran's own report of the functional impact of his hearing loss.  These notations indicate that the examiners did elicit information from the Veteran concerning the functional effects of his disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  It has been consistently stated that the Veteran's functional loss results in having to use hearing amplification and requires that he adjust noise levels, such as asking his spouse to speak louder.

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his bilateral hearing loss according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical examiners who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.


ORDER

A rating in excess of 20 percent for bilateral hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


